UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-23601 PATHFINDER BANCORP, INC. (Exact Name of Company as Specified in its Charter) FEDERAL 16-1540137 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 214 West First Street, Oswego, NY 13126 (Address of Principal Executive Office) (Zip Code) (315) 343-0057 (Issuer's Telephone Number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES TNO * Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES TNO * Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer* Accelerated filer* Non-accelerated filer*Smaller reporting companyT (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES *NO T As of August 9, 2013, there were 2,979,969 shares issued and 2,618,182 shares outstanding of the registrant’s common stock. Table of Contents PATHFINDER BANCORP, INC. INDEX PART I - FINANCIAL INFORMATION PAGE NO. Item 1. Consolidated Financial Statements (Unaudited) Consolidated Statements of Condition 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income (Loss) 5 Consolidated Statements of Changes in Shareholders' Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition 34 and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk 46 Item 4. Controls and Procedures 46 PART II - OTHER INFORMATION 47 Item 1. Legal proceedings Item 1A. Risk Factors Item 2. Unregistered sales of equity securities and use of proceeds Item 3. Defaults upon senior securities Item 4. Mine Safety Disclosures Item 5. Other information Item 6. Exhibits SIGNATURES 48 Table of Contents PART I -FINANCIAL INFORMATION Item 1 – Consolidated Financial Statements Pathfinder Bancorp, Inc. Consolidated Statements of Condition (Unaudited) June 30, December 31, (In thousands, except share data) ASSETS: Cash and due from banks $ $ Interest earning deposits Total cash and cash equivalents Interest earning time deposits Investment securities, at fair value Federal Home Loan Bank stock, at cost Loans Less: Allowance for loan losses Loans receivable, net Premises and equipment, net Accrued interest receivable Foreclosed real estate Goodwill Bank owned life insurance Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY: Deposits: Interest-bearing $ $ Noninterest-bearing Total deposits Short-term borrowings Long-term borrowings Junior subordinated debentures Accrued interest payable 68 Other liabilities Total liabilities Shareholders' equity: Preferred stock - SBLF, par value $0.01 per share; $1,000 liquidation preference; 13,000 shares authorized; 13,000 shares issued and outstanding Common stock, par value $0.01; authorized 10,000,000 shares; 2,979,969 and 2,980,469 shares issued and 2,618,182 and 2,618,182 shares outstanding, respectively 30 30 Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Unearned ESOP ) ) Treasury stock, at cost; 361,787 and 362,287 shares,respectively ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. - 3 - Table of Contents Pathfinder Bancorp, Inc. Consolidated Statements of Income (Unaudited) For the three For the three For the six For the six months ended months ended months ended months ended (In thousands, except per share data) June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Interest and dividend income: Loans, including fees $ Debt securities: Taxable Tax-exempt Dividends 25 26 60 59 Interest earning time deposits 5 6 11 12 Federal funds sold and interest earning deposits 2 1 3 2 Total interest income Interest expense: Interest on deposits Interest on short-term borrowings 9 6 17 8 Interest on long-term borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Earnings and gain on bank owned life insurance 52 96 Loan servicing fees 38 66 82 Net gains on sales and redemptions of investment securities 60 49 99 Net gains on sales of loans and foreclosed real estate 49 25 Debit card interchange fees Other charges, commissions & fees Total noninterest income Noninterest expense: Salaries and employee benefits Building occupancy Data processing Professional and other services Advertising 99 FDIC assessments 84 78 Audits and exams 63 56 Other expenses Total noninterest expenses Income before income taxes Provision for income taxes Net income Preferred stock dividends - - Net income available to common shareholders $ Earnings per common share - basic $ Earnings per common share - diluted $ Dividends per common share $ The accompanying notes are an integral part of the consolidated financial statements. - 4 - Table of Contents Pathfinder Bancorp, Inc. Consolidated Statements of Comprehensive Income (Loss) (Unaudited) For the three For the three For the Six For the Six months ended months ended months ended months ended June 30, June 30, June 30, June 30, (In thousands) Net Income $ Other Comprehensive Income Retirement Plans: Retirement plan net losses recognized in plan expenses 95 Gain on pension plan curtailmentnet of additional plan losses not recognized in plan expenses - - Retirement plan net losses recognized in plan expenses 95 Unrealized holding gains (losses) on financial derivative: Change in unrealized holding gains (losses) on financial derivative 13 ) 13 ) Reclassification adjustment for interest expense included in net income 15 16 30 30 Net unrealized gain (loss) on financial derivative 28 ) 43 (5 ) Unrealized holding (losses) gains on available-for-sale securities: Unrealized holding (losses) gains arising during the period ) ) Reclassification adjustment for net gains included in net income ) Net unrealized (losses) gains on securities available-for-sale ) ) Other comprehensive (loss) income , before tax ) ) Tax effect ) ) Other comprehensive (loss)income, net of tax ) ) Comprehensive (loss) Income $ ) $ $ ) $ Tax Effect Allocated to Each Component of Other Comprehensive Income (Loss) Retirement plan net losses recognized in plan expenses $ ) $ ) $ ) $ ) Gain on pension plan curtailment net of additional plan losses not recognized in plan expenses - ) - ) Change in unrealized holding (losses) gains on financial derivative (5
